The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 7/13/2022 have been entered and considered. Upon entering amendment, claims 1-3, 13-15, and 20 have been amended, claims 6, 9-12, 18, and 21-24 have been canceled. Accordingly, claims 1-5, 7, 8, 13-17, 19, 20 remain pending.
Response to Arguments
Applicant states that claim 1 was amended to “recite features of dependent claim 6 modified as suggested by the Examiner in the office action on page 5-6, that is, ‘wherein the energy supply circuit is configured to provide energy to for receipt by the first communication via inductive coupling” and that the examiner indicated “that such amendments would distinguish over Shi.” (see Remarks, pgs. 9-10) The examiner respectfully disagrees in that the currently presented language of claim 1 is significantly broader than the language of previously presented claim 6. Previously presented claim 6 required “inductive coupling”; however, amended claim 1 is directed to the “configured to” structure of the energy supply circuit “to provide energy”. That is, amended claim 1 focuses only on the structure of the energy supply circuit to create inductive coupling-instead of explicitly reciting the inductive coupling which requires both transmitter and receiver. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Additionally, it is noted that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114-2115). Therefore, if the prior art structure is capable of performing the intended uses described by the “configured to” language, it is deemed anticipatory.
Moreover, the examiner indicated in the office action dated 4/13/2022, pgs.5-6 that the language of previously presented claim 6 is broad and does not recite that the “inductive coupling” is providing “operating power” to the communication circuit. The amended language of claim 1 still does not require that the energy provided and received by the communication circuit is operating power (thus, the suggestion given by the examiner was not taken). Shi’s communication circuit (22) uses load modulation- it does not have its own power source. It relies on energy emitted from the supply antenna 16 coupled to the energy supply circuit (pars [65-66, 68, 71]; inductive coupling among the primary power winding 16, primary data winding 18 coupled to the communication circuit 22… Through load modulation, the communication circuit absorbs “energy” from the first antenna 18 induced by the primary winding 16 as explicitly stated in pars [66, 68, 71]. Additionally, the primary power winding 16 and primary data winding 18 are magnetically/inductively coupled together to enable power and data transfer. The communication circuit 22 receives “AC signal induced by the primary power winding 16”+data on the first antenna 18). In order to complete load modulation, energy is provided and induced from the supply antenna 16 on the first antenna 18 (i.e. inductive coupling) and received by the communication circuit 22. Note: “Energy” is not limited to operating power. “[D]uring patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.” In re Zletz, 893 F.2d 319, 321 (Fed.Cir. 1989).  “Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”  Id at 322.  “[A]s applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”  In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed.Cir. 2007).
See below for further analysis of the claims.
Claim Objections
Claims 2, 14, 20 are objected to because of the following informalities:  
Claim 2 recites “energy supplier, comprising: an energy supply circuit; and a supply antenna” and then recites “an inductive coupling between the supply antenna of the energy supply circuit…” the supply antenna is part of the “energy supplier” and not the “energy supply circuit”. The claim should be amended to recite “inductive coupling between the supply antenna of the energy supplier”.
Claim 14 recites in the preamble “an energy supply circuit with a supply antenna galvanically coupled thereto”, which indicates that the supply antenna is coupled to the energy supply circuit (see applicant’s fig.1A; energy supply circuit 126 galvanically coupled to supply antenna 106 via connections 104), but the body of the claim recites “…inductive coupling of the supply antenna of the energy supply circuit”, which means the supply antenna is part of the energy supply circuit, which it is not. Applicant should amend the claim to either cross out “of the energy supply circuit” or to amend the claim to recite the “inductive coupling of the supply antenna coupled to the energy supply circuit…”
Claim 20 recites “inductively coupling of the first antenna... to the supply antenna of the energy supply circuit.” Because the supply antenna is galvanically coupled to the energy supply circuit in claim 13, the supply antenna is separate from the energy supply circuit and cannot be of the energy supply circuit. The claim should be amended to recite the supply antenna “coupled to the energy supply circuit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (2021/0307149 A1).
	Regarding Claim 1,
	Shi (fig.1) teaches a near-field communication device (10), comprising:
one or more processors (24) configured to control the near-field communication device (pars [67, 69-70]; item 24 is the overall controller for the near-field communication device and “controls” the whole device);
an energy supplier (items 14, 20, 16), comprising:
an energy supply circuit (items 14, 20, par [63]; 14 supplies high frequency AC and 20 is a “power supply”- this meets the broadest reasonable interpretation (BRI) of “energy supply circuit” noting that the claim does not further limit it by any structure); and
a supply antenna (16) configured to provide energy to a second antenna circuit (11)
arranged externally to the near-field communication device (10, see fig.1, pars [8, 71, 78]; supply antenna/primary power winding 16 has the configuration/ability to “provide energy” to second antenna circuit 11 via inductive power to second antenna 30);
wherein the supply antenna (16) of the energy supplier is galvanically coupled to
the energy supply circuit (see fig.1, the energy supply antenna 16 is connected by conductive wires/galvanically coupled to the energy supply circuit 14 and 20); and
		a first antenna circuit (items 18, 22), comprising:
a first communication circuit (22); and
a first antenna (18);
wherein the first communication circuit (22) is configured for communication
with a second communication circuit (34, 40) of the second antenna circuit (11) by inductive coupling by the first antenna (18) of the first antenna circuit (pars [66-67, 70-72]; Shi’s modulation/demodulation in 22 is “configured for communication” with another modulator/demodulator 34); and
	wherein the energy supply circuit is configured to (i.e. has the configuration/ability to, but is not actually required to) provide energy to and for (“for” is intended use language and further indicates the that energy is not required to be actually provided and received) receipt by the first communication circuit (22) via inductive coupling (pars [65-66, 68, 71]; Shi teaches the first antenna 18 coupled to the communication circuit 22 is inductively coupled to the supply antenna 16, which is coupled to the energy supply circuit. Communication circuit 22 uses load modulation- it does not have its own power source. It relies on energy emitted from the supply antenna 16. Shi in pars [66 and 68] teaches the communication circuit 22 receives “energy” read on by the signal originating from supply antenna 16 and induced on the first antenna 18 and received/absorbed by the communication circuit 22. Additionally, the supply antenna 16 and primary data winding 18 are magnetically/inductively coupled together to enable power and data transfer. The communication circuit 22 receives “AC signal induced by the primary winding 16”+ data, which reads on the broadest reasonable interpretation “BRI” of energy. In order to complete load modulation, energy is provided and induced from the supply antenna 16 on the first antenna 18 (i.e. inductive coupling) and received by the communication circuit 22)). 
Examiner Note: Claim 1 is directed towards a “near-field communication device”- thus, the recitation of “a second antenna circuit”, and “a second communication circuit” external to the near-field communication device are not positively recited and are interpreted as intended use. Claim 1 also says “configured to… energy…” Energy is not limited to operating power. Shi clearly shows that the communication circuit 22 receives “energy” by virtue of supply antenna 16 being inductively coupled and inducing energy on first antenna 18, which is received by the communication circuit 22.  
Regarding Claim 2,
Shi (fig.1) teaches a near-field communication device (10), comprising:
one or more processors (24) configured to control the near-field communication device (pars [67, 69-70]; item 24 is the overall controller for the near-field communication device and “controls” the whole device);
an energy supplier (items 14, 20, 16), comprising:
an energy supply circuit (items 14, 20, par [63]; 14 supplies high frequency AC and 20 is a “power supply”- this meets the broadest reasonable interpretation (BRI) of “energy supply circuit” noting that the claim does not further limit it by any structure); and
a supply antenna (16) configured to provide energy to a second antenna circuit (11)
arranged externally to the near-field communication device (10, see fig.1, pars [8, 71, 78]; supply antenna/primary power winding 16 has the configuration/ability to “provide energy” to second antenna circuit 11 via inductive power to second antenna 30);
wherein the supply antenna (16) of the energy supplier is galvanically coupled to
the energy supply circuit (see fig.1, the energy supply antenna 16 is connected by conductive wires/galvanically coupled to the energy supply circuit 14 and 20); and
		a first antenna circuit (items 18, 22), comprising:
a first communication circuit (22); and
a first antenna (18);
wherein the first communication circuit (22) is configured for communication
with a second communication circuit (34, 40) of the second antenna circuit (11) by inductive coupling by the first antenna (18) of the first antenna circuit (pars [66-67, 70-72]; Shi’s modulation/demodulation in 22 is “configured for communication” with another modulator/demodulator 34); and the inductive coupling is provided by:
an inductive coupling between the supply antenna (16) of the energy supply circuit and the first antenna (18) of the first antenna circuit (pars [66, 68, 71]; the supply antenna 16 is inductively/magnetically coupled to the first antenna 18 to enable power and data transfer with the second antenna circuit 11); and  
an inductive coupling between the first antenna (fig.1, 18) of the first antenna circuit (18, 22) and a second antenna (fig.1, 30) of the second antenna circuit (11, fig.1, pars [66, 71-72]; first antenna 18 is magnetically coupled/inductively coupled with second antenna 30).
Regarding Claim 3,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches wherein the first communication circuit (22) is configured for communication with the second communication circuit (34, 40) of the second antenna circuit (11) by a load modulation of the inductive coupling (pars [17, 66, 67, 71,72]; the communication circuit 22 includes a modulation circuit “configured for” communication with the second communication circuit by means of load modulation of the inductive coupling/magnetic coupling of 18 and 30).
Regarding Claim 4,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches wherein the first antenna (fig.1, 18) of the first antenna circuit (18, 22) is galvanically coupled to at least one processor (24) of the one or more processors (24, see fig.1, the first antenna 18 is “galvanically” coupled/by conductive wire(s) to the controller/processor 24 in Shi. Note: claim 4 recites “at least one” processor of the “one or more processors”- thus only one controller/processor is required to be read into the claim).
Regarding Claim 8,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches wherein the first
antenna (fig.1, 18) of the first antenna circuit (18, 22) is configured for inductive coupling to the supply antenna (16) of the energy supplier (par [71]; the first antenna 18 is “magnetically coupled”/inductively coupled with supply antenna 16- thus “configured for”/has the ability for inductive coupling with supply antenna 16).
Regarding Claim 13,
Shi (fig.1) teaches a method for operating a near-field communication device (10) which comprises an energy supply circuit (see rejection of claim 1) with a supply antenna (16) galvanically coupled thereto (see rejection of claim 1) and a first antenna circuit (see rejection of claim 1) having a first communication circuit (see rejection of claim 1) and a first antenna (see rejection of claim 1), the method comprising: 
providing energy to a second antenna circuit (11) arranged externally to the near-field communication device (see rejection of claim 1);
 inductively coupling the first communication circuit (22) by the first antenna (18) of the first antenna circuit (18, 22) for (“for” is interpreted as intended use) communication with a second communication circuit (34, 40) of the second antenna circuit (pars [66-67, 70-72]; Shi’s modulation/demodulation in 22 is inductively coupled/magnetically coupled by means of antenna 18 “for communication” with another modulator/demodulator 34 of the second antenna circuit 11); and
providing energy from the energy supply circuit to the first communication circuit (22) and receiving the energy by the first communication circuit (22) by inductive coupling (pars [65-66, 68, 71]; Shi teaches the first antenna 18 coupled to the communication circuit 22 is inductively coupled to the supply antenna 16 coupled to the energy supply circuit. Communication circuit 22 uses load modulation- it does not have its own power source. It relies on energy emitted from the supply antenna 16. Shi in par [68] teaches the communication circuit 22 receives “energy” read on by the signal originating from supply antenna 16 and induced on the first antenna 18 and received by the communication circuit 22. Additionally, the supply antenna 16 and primary data winding 18 are magnetically/inductively coupled together to enable power and data transfer. The communication circuit 22 receives “AC signal induced by the primary winding 16”+ data, which reads on the broadest reasonable interpretation “BRI” of energy. In order to complete load modulation, energy is provided and induced from the supply antenna 16 on the first antenna 18 (i.e. inductive coupling) and received by the communication circuit 22)). 
Regarding Claim 14,
Shi (fig.1) teaches a method for operating a near-field communication device (10) which comprises an energy supply circuit (see rejection of claim 1) with a supply antenna (16) galvanically coupled thereto (see rejection of claim 1) and a first antenna circuit (see rejection of claim 1) having a first communication circuit (see rejection of claim 1) and a first antenna (see rejection of claim 1), the method comprising: 
providing energy to a second antenna circuit (11) arranged externally to the near-field communication device (see rejection of claim 1); and
 inductive coupling of the first communication circuit (22) by the first antenna (18) of the first antenna circuit (18, 22) for (“for” is interpreted as intended use) communication with a second communication circuit (34, 40) of the second antenna circuit (pars [66-67, 70-72]; Shi’s modulation/demodulation in 22 is inductively coupled/magnetically coupled by means of antenna 18 “for communication” with another modulator/demodulator 34 of the second antenna circuit 11), wherein the inductive coupling comprises:
inductive coupling of the supply antenna (16) coupled to the energy supply circuit and the first antenna (18) of the first antenna circuit (pars [66, 68, 71]; the supply antenna 16 is inductively/magnetically coupled to the first antenna 18 to enable power and data transfer with the second antenna circuit 11); and  
inductive coupling of the first antenna (fig.1, 18) of the first antenna circuit (18, 22) and a second antenna (fig.1, 30) of the second antenna circuit (11, fig.1, pars [66, 71-72]; first antenna 18 is magnetically coupled/inductively coupled with second antenna 30).
Regarding Claim 15,
Shi teaches the apparatus necessary to complete the recited method steps in claim 15 as discussed above in the rejection of claim 3. 
Regarding Claim 16,
Shi teaches the claimed subject matter in claim 13 and Shi further teaches wherein the first antenna circuit (18, 22) is galvanically coupled to at least one processor (24, see fig.1, the first antenna 18 is “galvanically” coupled/by conductive wire(s) to the controller/processor 24 in Shi) for controlling the near-field communication device (pars [67, 69-70]; item 24 is the overall controller for the near-field communication device and “controls” the whole device).
Regarding Claim 20,
Shi teaches the claimed subject matter in claim 13 and Shi further teaches inductively coupling the first antenna (18) of the first antenna circuit (18, 22) to the supply antenna (16) of the energy supply circuit (pars [66, 71]; the first antenna 18 is “magnetically coupled”/inductively coupled with supply antenna 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (2021/0307149 A1) in view of Ikefuji et al. (6,181,001 B1).
Regarding Claim 5,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches the first antenna circuit (18, 22) is integrated as a circuit (par [11]; last two sentences).
	Shi does not explicitly disclose wherein the first antenna circuit is formed as a chip module.
Ikefuji (fig.3), however, teaches wherein the first antenna circuit (106) is formed as a chip module (104) with the first antenna (44) as an integrated antenna (abstract, “integrated antenna” 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi to that of Ikefuji in order to provide Shi’s first antenna circuit on a chip module as is well-known and well-desired in the art. 
Regarding Claim 17,
The combination of Shi in view of Ikefuji teaches the apparatus necessary to complete the recited method steps in claim 17 as discussed above in the rejection of claim 5.

Claims 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (2021/0307149 A1) in view of Partovi et al. (2020/0044482 A1).
Regarding Claim 7,
Shi teaches the claimed subject matter in claim 1. 
Shi does not explicitly disclose a security element configured to carry out an authentication of the second antenna circuit. 
Partovi (figs.10, 11), however, teaches a security element (266 and/or 280) configured to carry out an authentication of the second antenna circuit (290, pars [188, 189, 249, 312, 320]; microcontroller 266 receives information to authenticate the second antenna circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi to that of Partovi in order to validate the second antenna circuit as genuine or under license. 
Regarding Claim 19,
The combination of Shi in view of Partovi teaches the apparatus necessary to complete the recited method steps in claim 19 as discussed above in the rejection of claim 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836